Case 2:20-cv-05935-JFW-ADS Document 11 Filed 02/24/21 Page 1 of 3 Page ID #:58




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

 Case No.: 2:20-05935 JFW (ADS)                                  Date: February 24, 2021
 Title: Kenyatta Quinn Mitchell v. D. Melo, et al.


 Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


               Kristee Hopkins                                 None Reported
                Deputy Clerk                              Court Reporter / Recorder

      Attorney(s) Present for Plaintiff(s):         Attorney(s) Present for Defendant(s):
                None Present                                    None Present

 Proceedings:          (IN CHAMBERS) ORDER TO SHOW CAUSE WHY CASE
                       SHOULD NOT BE DISMISSED FOR (1) FAILURE TO
                       EXHAUST ADMINISTRATIVE REMEDIES AND (2)
                       FAILURE TO FILE A COMPLETE REQUEST TO PROCEED
                       WITHOUT PREPAYMENT OF FEES

 I.     EXHAUSTION OF ADMINISTRATIVE REMEDIES

        Plaintiff Kenyatta Quinn Mitchell, an inmate at California State Prison, Los
 Angeles County, filed a Civil Rights Complaint under 42 U.S.C. § 1983. [Dkt. No. 1].
 Plaintiff’s handwritten complaint makes no reference to exhaustion of administrative
 remedies, and as such, it appears dismissal for failure to exhaust may be appropriate.

        The Prison Litigation Reform Act (“PLRA”) requires that “no action shall be
 brought with respect to prison conditions [under Section 1983], or any other Federal
 law, by a prisoner confined in any jail, prison, or other correctional facility until such
 administrative remedies as are available are exhausted.” 42 U.S.C. § 1997(e)(a). The
 exhaustion requirement imposed by the PLRA is mandatory. Booth v. Churner, 532
 U.S. 731, 741 (2001); Porter v. Nussle, 534 U.S. 516, 532 (2002). All “available”
 remedies must be exhausted. Porter, 534 U.S. at 524; see also Booth, 532 U.S. at 739.

        All available administrative remedies must be exhausted prior to filing suit.
 Plaintiff did not utilize the Central District civil rights complaint form and the
 Complaint did not address exhaustion of administrative remedies. Importantly, the


 CV-90 (03/15) – ALL                 Civil Minutes – General                        Page 1 of 3
Case 2:20-cv-05935-JFW-ADS Document 11 Filed 02/24/21 Page 2 of 3 Page ID #:59




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

 Case No.: 2:20-05935 JFW (ADS)                                  Date: February 24, 2021
 Title: Kenyatta Quinn Mitchell v. D. Melo, et al.

 event giving rise to the claims alleged occurred only ten days prior to the date the
 Complaint was signed. [Dkt. No. 1]. It seems unlikely that Plaintiff was able to exhaust
 all available administrative remedies in ten days. Therefore, it appears this Complaint
 does not comply with the requirements of the Prison Litigation Reform Act and should
 be dismissed without prejudice.

 II.    REQUEST TO PROCEED WITHOUT PREPAYMENT OF FEES

        Plaintiff also has failed to file a complete Request to Proceed without Prepayment
 of Fees or pay the filing fee. Plaintiff requests that the Court rely on a previous order by
 another Court granting Plaintiff IFP status in a previously filed case. [Dkt. No. 10]. This
 Court cannot do as Plaintiff requests. Plaintiff must file a complete Request to Proceed
 Without Prepayment of Fees (“IFP Request”) including all necessary signatures,
 authorizations, and forms or pay the filing fee. If Plaintiff fails to do so the case will be
 dismissed.

 III.   ORDER TO SHOW CAUSE

       Plaintiff is hereby ORDERED TO SHOW CAUSE why this case should not be
 dismissed for (1) failure to exhaust administrative remedies and (2) failure to file a
 complete Request to Proceed without Prepayment of Fees or pay the filing fee.
 Plaintiff must file a written response addressing these issues by no later
 than March 10, 2021.

         Plaintiff may respond to this Order to Show Cause by (a) filing a response that
 explains whether Plaintiff has exhausted all available administrative remedies; and
 (b) either filing a complete Request to Proceed without Prepayment of Fees or pay the
 filing fee OR filing a request to voluntarily dismiss this case without prejudice pursuant
 to Federal Rule of Civil Procedure 41(a)(2).

       Plaintiff is expressly warned that failure to timely file a response to this Order to
 Show Cause may result in a recommendation to the District Judge that this action be




 CV-90 (03/15) – ALL                 Civil Minutes – General                        Page 2 of 3
Case 2:20-cv-05935-JFW-ADS Document 11 Filed 02/24/21 Page 3 of 3 Page ID #:60




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

 Case No.: 2:20-05935 JFW (ADS)                               Date: February 24, 2021
 Title: Kenyatta Quinn Mitchell v. D. Melo, et al.

 dismissed for failure to prosecute and obey Court orders pursuant to Federal Rule of
 Civil Procedure 41(b) and/or failure to exhaust administrative remedies.

        IT IS SO ORDERED.




                                                                    Initials of Clerk kh




 CV-90 (03/15) – ALL               Civil Minutes – General                     Page 3 of 3
